                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEVEN WAYNE BONILLA,                              Case Nos.
                                                        Petitioner,                         18-cv-06434-JSW
                                   8                                                        18-cv-06885-JSW
                                                                                            18-cv-07338-JSW
                                   9
                                                                                            18-cv-07710-JSW
                                                 v.                                         19-cv-00141-JSW
                                  10

                                  11                                                        ORDER DISMISSING AND RELATING
                                         ALAMEDA COUNTY, et al.,                            CASES
                                  12                    Respondent.
Northern District of California
 United States District Court




                                  13

                                  14
                                              Petitioner, a California prisoner on death row, has filed pro se petitions for a writ of habeas
                                  15
                                       corpus in the above-captioned cases. The Court finds the cases are related. See Civ. L.R. 3-12.
                                  16
                                       Petitioner has a pending petition for a writ of habeas corpus in which he challenges the same state
                                  17
                                       court judgment he challenges in the petitions filed herein. See Bonilla v. Ayers, No. C 08-0471
                                  18
                                       YGR. He is represented by counsel in that case, and he must bring all of his claims, motions and
                                  19
                                       other requests through counsel in that case, not in a new petition filed in a new case. There is no
                                  20
                                       need for petitioner to have more than one habeas petition challenging the same state court
                                  21
                                       judgment. Accordingly, the above-captioned petitions are DISMISSED. The clerk shall enter
                                  22
                                       judgments and close the files.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: February 5, 2019
                                  25

                                  26

                                  27                                                                JEFFREY S. WHITE
                                                                                                    United States District Judge
                                  28
